DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 46-64 are pending for examination.
This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.  In the instant case, claim 47 recites the amino acid sequence “ARWTGIPVSR,” however this sequence that has not been assigned the appropriate sequence identifier (SEQ ID NO).  It is also noted that the amino acid sequence set forth in claim 47 does not appear on the sequence listing submitted by Applicants on 06/08/2020.
Response to Arguments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-64 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for activation of brain anorexic pathways in mice via systemic expression of E.coli proteins, does not reasonably provide stimulating weight loss in a subject comprising orally administering any form of bacterium expressing an amino acid sequences having least 80% identity to SEQ ID NO: 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicants traverse the instant rejection on the grounds that based upon the examples and guidance provided in the specification as filed “one of ordinary skill in the art would have not obstacles in carrying out the presently claimed invention with no ‘undue experimentation.’” 
Moreover, Applicants argued that Fettissov et al. teaches intraperitoneal vaccination with ClpB, and “that vaccination therapy cannot be considered for the assessment of a weight-loss treatment.  In view of such prior art results, one skilled in the art would not be disoriented nor consider these results as contradictory results.”
Contrary to Applicant’s assertions, the examples set forth in the specification as filed are performed in the same manner as set forth in Fetissov et al.  See for example, the instant specification at page 33 states that E. coli proteins were injected into rats, and the plasma levels of ClpB were assessed.  See the following: 

    PNG
    media_image1.png
    291
    650
    media_image1.png
    Greyscale

This disclosure assumes that because ClpB was present in the plasma of rats and mice that have been injected with E. coli proteins, “it is possible that plasmatic E. coli proteins might influence appetite via their systemic action…” It is therefore apparent that the specification as filed describes the experiments of the instant disclosure as also comprising a step wherein an animal is treated by “vaccination,” specifically by i.p. injection.  However, the instant specification teaches that the rats and mice were treated with “E. coli proteins.”  Therefore the overall affect is produced by a collection of proteins, not specifically by a single protein administered to the animals.
 The specification as filed fails to teach the administration of the ClpB protein alone (or a homolog, or a deletion mutant having 80% identity with SEQ ID NO: 1), wherein this treatment resulted in any form of weight loss.
The Fetissov Declaration under 37 CFR 1.132 filed 12/18/2020 is insufficient to overcome the rejection of claims 46-64 based upon 35 USC 112(a), as set forth in the last Office action because:  the showing fails to set forth the facts.  The Declaration describes experiments wherein Clpb-expressing bacteria were administered to animals.  There are no examples where there is a showing of a direct nexus between the oral administration of Clpb and the reduction of body weight as suggested by the recited claim language.  Applicant’s experimental data was achieved by the administration of population of E. coli bacteria via intra peritoneal injection.  Furthermore, with respect to the scope of the instant claims.  
Regarding the additional data provided in the Fetissov Declaration, wherein the mice are administered E. coli–K12 and E. coli K12 Clpb by intra-gastric gavage, although there are differences shown in Figures 2-4 with respect to mean body weight change, and food intake in obese mice, this data does not provide a direct nexus between the expression of Clpb and weight reduction.  The claims recite the oral administration of Clpb, however the examples all include the administration of Clpb in the context of Clpb expressing E. coli
Additionally, the showing in the Fetissov Declaration does not provide specific guidance and/or instruction for the skilled artisan to practice the full scope of the claimed invention, particularly wherein deletion mutants/homologs and polymorphic variants of Clpb proteins comprising 80% identity to SEQ ID NO: 1, are administered orally and wherein the observance of a reduction of body weight in a subject.
With respect to the Berger et al. reference, Applicants argued that the Clpb of this reference is 51.9% identical to SEQ ID NO: 1 of the instant invention, and therefore does not meet the limitations of the claimed invention.  Contrary to Applicant’s assertions, the breadth of the instant claims are not limited to wherein the Clpb protein is 80% identical over the entire length of the 857 amino acids of SEQ ID NO: 1 of the instant invention.  Furthermore, it is not clear that the sequence used for the alignment was the actual Clpb protein used in the experiments of Berger et al.  Finally, it is noted that the Berger et al. reference has not been cited in any rejection.
Applicant’s arguments are not persuasive.  








The claims remain rejected for the reasons of record as set forth below:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention             
          based on the content of the disclosure.
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.  
In the instant case, the claims are drawn to a method for stimulating weight loss in a subject comprising administering to the subject an effective amount of a ClpB protein or an effective amount of a bacterium that expresses the ClpB protein.  The breadth of the claims also include wherein the ClpB protein comprises an amino acid sequence having at least 80% identity with SEQ ID NO: 1. Applicants provide a showing wherein wild-type E. coli, which expresses ClpB, along with a plurality of other proteins, is systemically expressed in mice, and wherein there is a correlation between systemic wild-type E. coli expression, and weight loss in mice, as evidence by Figure 1. The portion of the specification that describes this experiment is set forth below (page 41 of the specification as filed, last paragraph):

    PNG
    media_image2.png
    317
    599
    media_image2.png
    Greyscale

The scope of the instant claims comprises the administration of the ClpB protein alone, or a protein having 80% identity with SEQ ID NO: 1. However, there are no examples in the E. coli, which expresses the ClpB protein along with numerous cytosolic and membrane bacterial proteins, demonstrates a reduction in weight loss.   Applicant’s showing in Figure 1, Example 2, of the specification as filed does not demonstrate a direct nexus between the administration of the ClpB protein (and homologs having 80% identity) and the stimulation of weight loss.  
Furthermore, the state of the art at the time of filing of the instant specification provides contradictory experimental results with respect to the role of ClpB in the stimulation of weight loss.  According to Fettissov et al. WO2015/082655A1, the immunization of mice with ClpB resulted in the production of mice having higher body weight vs. controls, see the following from bridging paragraph between pages 45-46:

    PNG
    media_image3.png
    115
    551
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    250
    548
    media_image4.png
    Greyscale

The contradictory results observed in the Fetissov et al. WO2015/082655A1 reference, in comparison with the experimental data set forth in the instant specification suggests that there is a certain degree of unpredictability associated with the administration of ClpB for the stimulation of weight loss in a subject.
Accordingly, Applicants do not provide sufficient guidance, in the specification as filed, and/or instruction for the skilled artisan to practice the full scope of the claimed invention without undue experimentation.  This conclusion is based upon the limited guidance in the specification as filed, the breadth of the claimed invention encompasses stimulation of weight loss in any subject, human and non-human, the unpredictability associated with the unknown effects of ClpB protein homologs or analogues having 80% identity to SEQ ID NO: 1, and the quantity of experimentation needed to use the claimed invention based upon the content of disclosure, the skilled artisan would have to engage in undue experimentation to practice the full scope of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633